Citation Nr: 0033098	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis, for the purpose of accrued benefits.

2.  Entitlement to a rating in excess of 40 percent for 
thrombophlebitis, left leg, for the purpose of accrued 
benefits.

3.  Entitlement to a rating in excess of 40 percent for 
thrombophlebitis, right leg, for the purpose of accrued 
benefits.

4.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of both lower extremities, for the purpose 
of accrued benefits.

5.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person or upon housebound status, for the purpose of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran apparently served on active duty for training 
with the Army National Guard from July 1980 to September 
1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The appeal was docketed at the Board in 1999.

In an Informal Hearing Presentation dated in July 1999, the 
appellant's representative made reference to a June 1998 
rating denial of increased ratings for the veteran's service-
connected pulmonary embolus and syncopal episodes.  The 
representative indicated that the veteran had "disagreed with 
the ratings assigned during his lifetime" and that, 
therefore, each claim should be remanded for adjudication as 
an aspect of the appellant's present appeal for accrued 
benefits.  However, with respect to the issue of entitlement 
to an increased rating for syncopal episodes, the record does 
not reflect the submission of a related Notice of 
Disagreement at any time prior to the veteran's death in 
January 1999.  Therefore, this claim is not a part of the 
accrued benefits appeal before the Board.  38 C.F.R. § 3.160 
(2000).  The issue of entitlement to an increased rating for 
syncopal episodes, residuals of snake bite, for the purpose 
of accrued benefits, is the subject of REMAND below.


FINDINGS OF FACT

1.  At the time of the veteran's death in January 1999, 
claims were pending for service connection for amyotrophic 
lateral sclerosis, for a rating in excess of 40 percent for 
thrombophlebitis of the left leg, for a rating in excess of 
40 percent for thrombophlebitis of the right leg, for SMC 
based on the loss of use of both lower extremities, and for 
SMC based on the need for the regular aid and attendance of 
another person or upon housebound status.  

2.  Amyotrophic lateral sclerosis was initially assessed many 
years after the veteran's separation from active service, and 
it is not shown to have been causally related to any of the 
veteran's service-connected disabilities.

3.  The manifestations of the veteran's service-connected 
thrombophlebitis, relative to each leg, at the time of the 
veteran's death, included edema; there was no evidence then 
documenting the presence, relative to either leg, of 
persistent ulceration.

4.  Such loss of use of both lower extremities as may have 
existed at the time of the veteran's death was not 
etiologically related to a service-connected disability.

5.  The veteran's service-connected disabilities, prior to 
his death, did not render him so helpless as to be unable to 
care for himself or protect himself from the dangers or 
hazards incident to his daily environment.


CONCLUSIONS OF LAW

1.  Amyotrophic lateral sclerosis was neither incurred in nor 
aggravated by service, nor may it be presumed to have been so 
incurred, nor was it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 
5121 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.307, 3.309, 3.310 (2000).

2.  The criteria for a rating in excess of 40 percent for 
thrombophlebitis, left leg, for the purpose of accrued 
benefits, are not met.  38 U.S.C.A. §§ 1155, 5121 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Code 7121 (2000).

3.  The criteria for a rating in excess of 40 percent for 
thrombophlebitis, right leg, for the purpose of accrued 
benefits, are not met.  38 U.S.C.A. §§ 1155, 5121 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Code 7121 (2000).

4.  The requirements for SMC based on the loss of use of both 
lower extremities, for the purpose of accrued benefits, are 
not met.  38 U.S.C.A. §§ 1114, 5121 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.350 (2000).

5.  The requirements for SMC based on the need for the 
regular aid and attendance of another person, for the purpose 
of accrued benefits, have not been met.  38 U.S.C.A. §§ 1114, 
5121 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.350, 3.352(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duty to assist in this case has 
been met.  VA medical records in existence at the time of the 
veteran's death have been obtained.  The Board is otherwise 
limited to considering evidence in the claims file as of the 
date of the veteran's death.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability, in the context of the present 
appeal, had adversely affected his ability to function under 
the ordinary conditions of daily life, with the assigned 
rating then being temporally based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations then occasioned.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.10 (2000).

At the time of the veteran's death, in January 1999, service 
connection was in effect for thrombophlebitis involving each 
leg, rated (in each instance) as 40 percent disabling under 
Diagnostic Code 7121 of the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 
(2000); for pulmonary embolus, rated 60 percent disabling 
under Diagnostic Code 6817; and for syncopal episodes, 
residuals of snake bite, rated noncompensable under 
Diagnostic Codes 6299-6204. 

Under the law, in the accrued benefits context of this 
appeal, upon the death of the veteran, periodic monetary 
benefits to which he was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to his spouse.  38 U.S.C.A. § 5121.  


I.  Service Connection for Amyotrophic Lateral Sclerosis, for 
the purpose of Accrued Benefits

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1131.  In addition, 
secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

The appellant asserts, relative to her claim for service 
connection for amyotrophic lateral sclerosis (ALS), for the 
purpose of accrued benefits, that the veteran had ALS which 
was directly attributable to impairment associable with his 
service-connected thrombophlebitis involving each leg.  The 
record reflects that ALS was initially assessed in the 
1990's, which consideration precludes presumptive service 
connection therefor in accordance with 38 U.S.C.A. §§ 1112, 
1131 (West 1991 & Supp. 2000) and 38 C.F.R. §§ 3.307, 3.309 
(2000).  With respect to secondary service connection for 
ALS, the record contains a July 1998 statement from Jerry M. 
Frankum, Jr., M.D., wherein the physician opines that "tissue 
destruction" and "deep vein thrombosis" incident to the 
veteran's service-connected thrombophlebitis rendered him 
"susceptible" to problems including his ALS.  However, while 
the Board has carefully considered the foregoing opinion by 
Dr. Frankum, and even ignoring that any such secondary 
relationship was disclaimed by a VA examiner in October 1996, 
it would respectfully point out that evidence favorable to a 
claim which does little more than suggest that a particular 
pathology might have been a factor in the development of 
another disease or pathology is insufficient to establish 
service connection for the latter.  See Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992).  Given the latter consideration 
relative to the opinion advanced by Dr. Frankum, and in the 
absence of any other evidence even facially probative to 
service connection (on any basis) for ALS, the Board is 
constrained to conclude that the preponderance of the 
evidence is against the appellant's claim for service 
connection for ALS, for the purpose of accrued benefits.  
38 U.S.C.A. §§ 1112, 1131, 5121; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.307, 3.309, 3.310. 




II.  Rating in excess of 40 percent for Thrombophlebitis, 
Left Leg, for the purpose of Accrued Benefits

II.  Rating in excess of 40 percent for Thrombophlebitis, 
Right Leg, for the purpose of Accrued Benefits

Under the law, pursuant to the provisions of Diagnostic Code 
7121, a 40 percent rating was (at the time of the veteran's 
death) warranted for post-phlebotic syndrome of any etiology 
which was manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent rating was warranted if such 
condition was manifested by persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.

The appellant contends, in essence, that, prior to his death, 
the veteran's service-connected thrombophlebitis involving 
each leg was sufficiently disabling as to have warranted, in 
each instance, a rating in excess of 40 percent.  In this 
regard, when he was examined by VA in April 1996, the veteran 
was noted to have swelling involving each leg; the right leg 
was swollen "slightly more than the left"; there was "about 
1+ edema" involving each leg.  Thereafter, in a February 1998 
statement from Stacy Rudnicki, M.D., the physician indicated 
that, incident to examination of the veteran in February 
1998, he was found to have "3+ pitting edema" in each distal 
lower extremity.  In a February 1998 statement from J. M. 
Frankum, Jr., M.D., the physician indicated that the veteran 
then had swelling and discoloration involving one ankle, and 
that he had, on a number of occasions, developed deep vein 
thrombosis.  He noted that the veteran was then taking an 
anti-thrombotic medication.  

In considering the appellant's claims for a rating in excess 
of 40 percent for thrombophlebitis involving each leg, for 
the purpose of accrued benefits, the Board observes that the 
veteran experienced apparently persistent edema involving 
each leg over a several-year duration preceding his death 
(with "about 1+ edema" involving each leg on the April 1996 
VA examination and "3+ pitting edema" when he was seen in 
February 1998 by Dr. Rudnicki).  However, there is no 
evidence relative to such duration documenting the presence 
of ulceration of any degree of frequency.  The assignment of 
a temporal 60 percent rating under Diagnostic Code 7121, 
relative to either leg, would require, in the first instance, 
a finding of ulceration of persistent frequency/severity.  
However, in the absence of any evidence documenting the same, 
relative to either leg, the Board is constrained to conclude 
that the preponderance of the evidence is against entitlement 
to a rating in excess of 40 percent for thrombophlebitis, 
relative to either leg, for the purpose of accrued benefits.  

In reaching the foregoing determination, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual temporal manifestations of 
service-connected disablement, relative to either leg, more 
closely approximated those required for a 60 percent rating 
than they did the disability rating then assigned.  
38 U.S.C.A. §§ 1155, 5121; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.7 and Part 4, Diagnostic Code 7121.


IV.  SMC based on the Loss of Use of both lower extremities, 
for the purpose of Accrued Benefits

Under the law, in the non-prosthetic and non-anatomical loss 
or loss of use of one foot context of the present appeal, the 
loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  This 
determination will be made on the basis of the actual 
remaining function, whether balance, propulsion, etc., could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2).  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 (2000) which 
constitute loss of use of a foot are extremely unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3-1/2 inches or more.  Also considered as loss of use of a 
foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  Under 38 C.F.R.     § 4.124a, DC 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.

The appellant asserts, relative to her claim for SMC based on 
the loss of use of both lower extremities, for the purpose of 
accrued benefits, that the veteran, at the time of his death, 
had lost essentially all function in each lower extremity.  
In this regard, when the veteran was examined by VA in April 
1996, in the course of which it was indicated that he had in 
the early 1990's developed "mild" ALS with subsequent 
weakness in his lower extremities, the examiner noted that 
the veteran wore leg braces for bilateral foot drop.  
Thereafter, in the above-cited February 1998 statement from 
Dr. Rudnicki, the physician indicated that, owing to ALS, the 
veteran had "very little movement in his....lower extremities", 
none of which was productive of "any sort of functional use."

In considering the appellant's claim for SMC based on the 
loss of use of both lower extremities, for the purpose of 
accrued benefits, the Board would observe that even though 
the veteran, for an apparently several-year duration 
preceding his death, had clinical bilateral foot drop, 
entitlement to the claimed SMC does not inhere owing to the 
following salient consideration:  The April 1996 VA examiner 
inferred that the veteran's bilateral foot drop was traceable 
to his nonservice-connected ALS and Dr. Rudnicki, in the 
above-cited February 1998 statement, was explicit in 
asserting such nonservice-related etiology.  Since the 
governing provisions of 38 C.F.R. §§ 3.350(a)(2) and 4.63 
require a showing of a service-related etiology for such 
pertinent loss of use, and in the absence of evidence 
reflecting the same, the claim for SMC based on the loss of 
use of both lower extremities, for the purpose of accrued 
benefits, must be denied.  38 U.S.C.A. §§ 1114, 5121; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.350.

V.  SMC based on the need for the regular Aid and Attendance 
of another person, for the purpose of Accrued Benefits

(Aid and Attendance)

Where an otherwise eligible veteran is in need of regular aid 
and attendance due to service-connected disablement, an 
increased rate of compensation is payable.  38 U.S.C.A. 
§ 1114(l).  Factors considered in determining whether a need 
for aid and attendance exists include whether an ability 
exists to keep oneself clean, dress and feed oneself, attend 
to the needs of nature, and protect oneself from the hazards 
or dangers incident to the daily environment.  38 C.F.R. 
§ 3.352(a). 

The appellant asserts, relative to her claim, for the purpose 
of accrued benefits, for SMC predicated on the need for the 
regular aid and attendance of another person, that the 
veteran, since at least the mid-1990's until he died, 
required the assistance of another person for dressing, 
feeding, bathing, shaving and going to the bathroom.  She 
elaborates that the veteran had significant weakness in his 
upper extremities and that he was totally dependent on her 
for all essential living activities at the time of his death.

The file contains reports pertaining to several examinations 
conducted for purposes inclusive of ascertaining a need for 
the regular aid and attendance of another person.  These 
examinations were performed in June 1996, in apparently 
September 1996, and in March 1998, the latter examination 
being apparently accomplished under VA auspices.  
Collectively, the reports of these examinations reflect that 
the veteran complained of extremity weakness, especially his 
upper extremities.  He was unable, on each of the two earlier 
examinations, to raise his arms or hands above his waist and 
he needed assistance with activities including feeding, 
dressing and bathing himself.  He was obliged to use a 
wheelchair at essentially all times, being able to walk only 
short distances.  If he ever left his home, he was completely 
dependent on his wheelchair for mobility.  The report of the 
March 1998 examination reflects that the veteran "ha[d] ALS 
and [was] paralyzed from the neck down".  The diagnoses, on 
each examination, included ALS and implicated bilateral 
thrombophlebitis involving each lower extremity.  

The Board does not dispute, based on the reports of the 
above-cited examinations, that the veteran, from the mid-
1990's until the time of his death, required the apparently 
constant assistance of another person for activities 
including dressing, feeding himself, and bathing.  However, 
notwithstanding the veteran's conceded overall temporal 
disablement, the Board must emphasize that the veteran's need 
for assistance with the foregoing activities stemmed from an 
apparently total loss of use (at least as of March 1998) of 
his upper extremities.  Significantly, the latter impairment 
was apparently occasioned by nonservice-related ALS and, in 
any event, neither of the veteran's upper extremities was 
service-connected for any condition.  Given the foregoing, 
then, the Board is of the opinion that the preponderance of 
the evidence is against an award, for the purpose of accrued 
benefits, of SMC based on the need for the regular aid and 
attendance of another person.  38 U.S.C.A. § 1114(l); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.352(a).  


ORDER

Service connection for amyotrophic lateral sclerosis, for the 
purpose of accrued benefits, is denied.

A rating in excess of 40 percent for thrombophlebitis, left 
leg, for the purpose of accrued benefits, is denied.

A rating in excess of 40 percent for thrombophlebitis, right 
leg, for the purpose of accrued benefits, is denied.

Special monthly compensation based on the loss of use of both 
lower extremities, for the purpose of accrued benefits, is 
denied.

Special monthly compensation based on the need for the 
regular aid and attendance of another person, for the purpose 
of accrued benefits, is denied.  


REMAND

In a June 17, 1998, statement from the veteran, he disagreed 
with the evaluation assigned for pulmonary embolus, which had 
been increased to 60 percent disabling in the June 1998 
rating.  The appellant's representative argued in the July 
1999 informal brief in this case that the veteran had 
disagreed with the rating assigned, and the Board agrees.  On 
assessing the foregoing in conjunction with pertinent 
observations made by the United States Court of Appeals for 
Veterans Claims in Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999), the Board is of the view that the above-addressed 
claim for an increased rating for pulmonary embolus, for the 
purpose of accrued benefits, must, in the present remand, be 
formally referred to the RO for the issuance of an 
appropriate Statement of the Case (SOC) to the appellant. 
Further development pertaining to the foregoing is, 
accordingly, specified below.

Also, the issue of entitlement to SMC based upon housebound 
status, for the purpose of accrued benefits, is inextricably 
intertwined with the increased rating issue noted above.  
Thus, the Board may not proceed with a decision on this claim 
until the increased rating matter is considered by the RO.

Based upon the foregoing, the above issues are REMANDED to 
the RO for the following:

1.  The RO should reconsider the issue of 
entitlement to an increased rating for 
pulmonary embolus, for the purpose of 
accrued benefits, based upon the 
veteran's filing of a Notice of 
Disagreement.  The RO should also 
reconsider the issue of entitlement to 
SMC based upon housebound status.  The RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  If the decision regarding the 
increased rating issue is adverse to the 
appellant, a (Supplemental) Statement of 
the Case should be issued to her and her 
representative, in accordance with 
Manlincon v. West, 12 Vet. App. 238 
(1999).  She should be advised that in 
order to perfect her appeal on this 
issue, she must timely file a substantive 
appeal.  If the decision regarding the 
SMC issue remains adverse to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent.  
The SSOC should contain reference to 
documentation that notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
complete.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

